  Case 1:20-cr-00438-MKB Document 13 Filed 12/08/20 Page 1 of 2 PageID #: 63

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
F. #2020R00926                                       271 Cadman Plaza East
                                                     Brooklyn, New York 11201


                                                     December 8, 2020

BY EMAIL AND ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Goldman Sachs (Malaysia) Sdn. Bhd., 20-CR-438 (MKB)

Dear Judge Brodie:

               On October 22, 2020, the defendant in the above-captioned matter, Goldman
Sachs (Malaysia) Sdn. Bhd. (“Goldman Malaysia”) pled guilty to a one-count information
charging conspiracy to violate the anti-bribery provisions of the Foreign Corrupt Practices Act.
At that plea hearing, the parties requested that a sentencing hearing be set in approximately two
months, and the Court set the hearing for December 11, 2020 at 10:00 a.m. The parties now
write to request an adjournment of the sentencing hearing to the week of February 22, 2021.

                As the government noted at the plea hearing, Goldman Malaysia’s parent
company, The Goldman Sachs Group, Inc. (“Goldman Sachs”) has submitted an application for
an individual exemption to the Department of Labor (“DOL”) for Goldman Sachs’ affiliates to
continue to be able to use the Qualified Professional Asset Manager (“QPAM”) exemption. It is
our understanding that DOL needs additional time to evaluate Goldman Sachs’ application and
for the related notice and comment period. As a result, the parties are asking for a brief
additional adjournment of the sentencing date to allow DOL to complete its process.
  Case 1:20-cr-00438-MKB Document 13 Filed 12/08/20 Page 2 of 2 PageID #: 64




               Please let us know if you have any questions or need any additional information.

                                                         Respectfully submitted,

                                                         SETH D. DUCHARME
                                                         Acting United States Attorney
                                                         Eastern District of New York

                                                   By:    /s/ Alixandra Smith
                                                         Alixandra E. Smith
                                                         Drew G. Rolle
                                                         Assistant U.S. Attorneys

       DANIEL S. KAHN                                    DEBORAH L. CONNOR
       Acting Chief, Fraud Section,                      Chief, Money Laundering and Asset
       Criminal Division                                 Recovery Section, Criminal Division
       U.S. Department of Justice                        U.S. Department of Justice

 By:    /s/ Katherine Nielsen                      By:     /s/ Jennifer Ambuehl
       Katherine A. Nielsen                              Jennifer E. Ambuehl
       David A. Last                                     Nikhila Raj
       Trial Attorneys                                   Trial Attorneys


cc:     Defense Counsel (by email)




                                               2
